DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Action/Claims
Receipt of Remarks/Amendments filed on 8/2/2021 is acknowledged. Claims 15-32 and 34-35 are currently pending. Claims 20, 23, 24 and 35 have been amended. Claims 30 and 32 have been withdrawn. Accordingly, claims 15-29, 31, 34-35 are presented for examination on the merits for patentability. 
Rejection(s) not reiterated from the previous Office Action are hereby withdrawn. The following rejections are either reiterated or newly applied. They constitute the complete set of rejections presently being applied to the instant application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 15-29, 31, 34-35 are rejected under 35 U.S.C. 103 as being unpatentable over Ha et al. (US 5,585,104; Dec. 17, 1996) in view of Vatter (US 2002/0015684 A1; Feb. 7, 2002), Annis et al. (US 2004/0013859 A1; Jan. 22, 2004), Kohlhase et al. (US 2005/0238605 A1; Oct. 27, 2005) and Puchalski, Jr. et al. (US 4,690,818; Sep. 1, 1987).  
Ha et al. discloses personal cleansing composition for removing dirt, oil, make-up and like from skin are in wide use today and marketed in a variety of forms such as creams, lotions, gels, bars and astringents (Col. 1, line 15-18). It teaches the invention relates to a composition for personal cleansing in the form of an oil in water emulsion (Col. 2, line 27-29).  
Ha et al. exemplifies a personal cleanser composition in example 1 of the reference. The composition comprises carbomer (i.e. polymeric thickener) in a concentration of 0.25 weight percent 
Regarding the instantly claimed limitation wherein the formulation is essentially free of silicone, the personal cleansing composition exemplified in example 1 of the reference does not comprise silicone components and thus reads on the limitation wherein the composition is essentially free of silicone. 
With regards to the instantly claimed polar emollient, Ha does not explicitly exemplify the composition comprising isopropyl myristate. However, Ha discloses isopropyl myristate and diisopropyl sebacate as one of the oil (i.e. emollient) that can be comprised in the composition. The reference explicitly exemplifies diisopropyl sebacate as discussed supra. Ha et al. also discloses diisopropyl adipate and isopropyl palmitate as one of the oil/emollient that can be incorporated along with isopropyl myristate and diisopropyl sebacate. With regards to the concentration of the polar emollient, the references teaches the composition of the invention comprises preferably from about 1% to about 25%, and more preferably from about 2% to about 15% of an oil which includes diisopropyl sebacate (i.e. polar emollient) (Col. 13, line 6 to Col. 14, line 14). The reference teaches that the concentration of an oil such as diisopropyl sebacate is more preferably from about 2% to about 15%, which overlaps with the instantly claimed amount. 


Vatter discloses a cosmetic removing wipe comprising one or more layers of water-insoluble substrate and a safe and effective amount of make-up removing composition (Claim 12).
Regarding cleansing composition impregnated onto the water-insoluble substrate, Vatter teaches the cleansing compositing can be incorporated/impregnated into a water insoluble substrate for application to the skin such as in the form of a treated wipe (Para 0093-0094, 0097). The reference further teaches the composition comprises from about 100% to about 400%, preferable from about 100% to about 300% by weight of the absorbent sheet (i.e. the substrate) (Para 0099). This also reads on the ratio of 1:4 of substrate to cleansing composition.
Ha et al. and Vatter do not teach the cosmetic removal wipe comprises lyocell as the nonwoven fiber as recited in claim 17. However, this deficiency is cured by Annis. 
Annis discloses fibrous nonwoven sheet material having sufficient wet strength to be used as a premoistened wipe (0001). These wipes are useful for applying or removing makeup (0003). The reference teaches that lyocell fiber containing sheet material have wet tensile strengths up to about 50 percent higher than similar sheet material containing viscose rayon (0035).
The Ha reference teaches the compositions comprising acrylates/C10-30 alkyl acrylate crosspolymer and carbomer, but does not teach the amount of the two components that reads on the instantly claimed amounts. Ha also does not teach the viscosity of the cleansing composition. However, these deficiencies are cured by Kohlhase et al.

The Ha reference also does not explicitly teach the composition comprises PEG-7 glyceryl cocoate and as such it also does not teach the amount comprised in the composition. However, this deficiency is cured by Puchalski.
Puchalski teaches a cleansing composition wherein the composition comprises an emollient such as PEG-7 glyceryl cocoate. It teaches the emollient is employed in amounts within the range of from about 0.001 to about 5%. (Abstract; Col. 2, lines 37-45 and 56-63), which overlaps the concentration recited in the instant claims.    

  It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ha et al. to incorporate the teachings of Vatter, Annis, Kohlhase and Puchalski and use lyocell fiber containing sheet material for make-up removal wipes as taught by Annis for the impregnation of the composition of Ha. As discussed above, Vatter teaches suitable nonwoven layer materials useful for the substrates/wipes include rayon (0094-0095). However, Annis teaches lyocell fiber containing sheet materials have wet tensile strengths up to about 50 percent higher than similar sheet materials containing viscose rayon and the increase in wet tensile strength 
  It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ha et al. to incorporate the teachings of Vatter, Annis, Kohlhase and Puchalski and impregnate the cleansing composition taught by Ha et al. onto the water-insoluble substrate in the form of a wipe per the teachings of Vatter. Ha et al. discloses the emulsion composition can be in the form of “wipe-off” composition which are typically removed by wiping with a device such as a tissue (Col. 3, line 40-44). One would be motivated to incorporate the cleansing composition onto a substrate such as a wipe because it would reduce the extra step of wiping the composition with a tissue and also would provide an ease of application of the cleansing composition. Moreover, both Vatter and Ha et al. teach emulsion compositions for cleansing and make up removal and therefore one of ordinary skill in the art would have had a reasonable expectation of success. 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ha et al. to incorporate the teachings of Vatter, Annis, Kohlhase and Puchalski and specifically include the viscosity and the concentrations of the acrylates/C10-30 alkyl acrylate crosspolymer and carbomer components per the teachings of Kohlhase into the composition of Ha. One would have been motivated to do so because Kohlhase teaches the object of the invention is to develop storage stable oil in water emulsions which are excellently tolerated by the skin and is suitable as an impregnating formulation. It teaches that these objects are accomplished by the composition having a viscosity of 10 to 1500 mPa-s. (see: Para 0016-0018). The Ha reference also teaches a cleansing composition in the form of oil in water emulsion for cleansing the skin and thus one skilled in the art would have been strongly motivated to have the composition of Ha with a In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969). See MPEP 2144.05. Since Kohlhase also teaches a cosmetic cleansing composition, it would have been obvious to one skilled in the art to utilize the teachings of Kohlhase for the concentrations of acrylates/C10-30 alkyl acrylate crosspolymer and carbomer component and manipulate the amounts to determine the optimum combination of percentages during routine experimentation. 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ha et al. to incorporate the teachings of Vatter, Annis, Kohlhase and Puchalski and specifically include PEG-7 glyceryl cocoate taught by Puchalski into the composition of Ha.  One would have been motivated to do so because the Ha reference teaches that an emollient as an additional component can be included in the composition (Col. 16, line 25-60) and Puchalski, which also teaches a cleansing composition, discloses the inclusion of PEG-7 glyceryl cocoate as an emollient. Further, Puchalski teaches the amount of PEG-7 glyceryl cocoate in the composition can be as low as 0.001% and it would have been obvious to one skilled in the art to select an amount which is low and avoids over emulsification of the formulation of Ha. 
With respect to the instantly claimed polar emollients, Ha explicitly exemplifies diisopropyl sebacate, as discussed supra, and discloses isopropyl myristate and diisopropyl sebacate as one of the see MPEP 2141 KSR International CO. v. Teleflex Inc. 82 USPQ 2d 1385 (Supreme Court 2007). It would have been obvious to substitute the exemplified diisopropyl sebacate with one of the other emollients listed in the reference. 
With regards to the concentration of the polar emollient, even though the Ha reference does not expressly exemplify the instantly claimed concentration in example 1 of Ha, the reference teaches that the concentration of an oil such as diisopropyl sebacate is more preferably from about 2% to about 15%, which overlaps with the instantly claimed amount. “The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.” In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969). See MPEP 2144.05. Therefore, it would have been obvious to one of ordinary skill in the art to incorporate the concentration which overlaps with the instant claim.
From the combined teaching of the cited references, one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention, as a whole, would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made.
Response to Arguments/Declaration
Applicant's arguments, filed 11/24/2021, with respect to claims 15-29, 31, 34-35 rejected under 103 have been fully considered but they are not persuasive.

In response, it is argued that Ha discloses low levels of emulsifying surfactants can be used as long as the fast-breaking or de-emulsifying properties of the compositions are not affected (see: Col. 16, line 55-60). The Kohlhase reference teaches the sum of emulsifier and polymeric stabilizer in the composition is between 0.01 and 1.5% (Para 0020). Since Ha does allow for including low levels of emulsifying surfactants and Kohlhase teaches the sum of both emulsifier and polymeric stabilizer can be as low as 0.01%, one skilled in the art would not have been dissuaded from incorporating the teachings of Kohlhase to lower the viscosity of Ha’s composition. Thus, even if it is the combination of emulsifier and polymer stabilizers which allows the viscosity of 10 to 1500 mPas in kohlhase, one skilled in the art would have had a reasonable expectation of success of incorporating this combination to achieve the lower viscosity for Ha’s composition. 
Further, Applicant argued Kohlhase teaches the compositions must be free from fatty alcohols with a chain length of 12 to 20 carbon atoms and in contrast all examples of Ha disclose the inclusion of stearyl alcohol and cetyl alcohol. 

Applicant further argued that as per the declaration filed on 11/24/2021, the composition in Example 1 of Ha has a comparative viscosity of 21,890 cP, which is far too high to use as an impregnated cleaning composition.
	In response, Applicant is respectfully directed to Examiner’s response above with regards to Ha and Kohlhase reference which renders obvious having a viscosity of 10 to 1500 mPas, which is suitable to use as an impregnated cleaning composition as discussed supra. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI SAEED whose telephone number is (571)272-2371. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SUE X LIU can be reached on 5712725539. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/A.S/Examiner, Art Unit 1616                                                                                                                                                                                                        
/ABIGAIL VANHORN/Primary Examiner, Art Unit 1616